FeRguson, Judge
(concurring in part and dissenting in part) :
I concur in part and dissent in part.
I agree with my brothers that there is no evidence in this record which demonstrates that the withdrawal of the charges from the original court-martial and their reference to a new panel for trial was not for good cause.
For the reasons set forth in my separate opinions in United States v Hardy, 11 USCMA 487, 29 CMR 303, and United States v Picotte, 12 USCMA 196, 30 CMR 196, I am unable to agree that this accused committed the offense of unlawful confinement, in violation of Uniform Code of Military Justice, Article 97, 10 USC § 897. Accordingly, I would set aside the findings of guilty with respect to these specifications and return the record to the board of review for reassessment of the sentence.